Putnam J.
delivered the opinion of the Court. Evidence should be excluded which tends only to the proof of collateral facts. It should be admitted if it has a natural tendency to *520establish the fact in controversy. If the evidence is irrelevant, it should be rejected for two reasons ; 1. It would have « tendency to mislead the jury from the true subject of the inquiry; and 2. No ' man is to be expected to go to trial prepared to prove things which are unconnected with the issue.
The issue upon this indictment was, whether or not the defendant had committed adultery with Cynthia Blood. The government offer the testimony of Jonathan Snow, to prove that this offence was committed with her in February 1830. The particular day-set forth in the indictment was immaterial; the offence might have been proved on that, 'qr on any other day prior to the caption of the indictment. \
The evidence, from the nature of the offence} -must generally be circumstantial. If the facts stated by Snow, are true, there could be no reasonable doubt of the guiilt of the defendant. \
But Snow’s general character for truth was impeached by the defendant, and it was supported by the government, v And the court admitted evidence of other instances of improper intimacy between Cynthia Blood and the defendant, bappeiping a short time before February 1830, as having a tendency to corroborate the testimony of Snow, in regard to the intercourse which he testified had taken place between those persons. To the admission of such evidence the defendant objected, and the question is whether it was competent. |
It was argued that the defendant was not to be put upon hi§ trial for every act of his life, .but for a particular offence. Be\ it so ; if the evidence which was received, has a natural tendency to corroborate other direct evidence in the case, it would seem to be clearly admissible.
In 9 Petersdorff, 149, note, there are some, cases which illustrate this subject. Thus, in prosecutions for uttering counterfeit money, evidence that the defendant had previously uttered other counterfeits, or that he had others in his possession, is admissible. Evidence of this kind has uniformly been received as tending to show the scienter. So where several were indicted for a conspiracy to carry on the business of common cheats, it may be proved that similar false represen *521tations had been made by the prisoner to others who were in business, but who were not named on the record.
So upon an issue out of chancery to try a question of illegitimacy, after probable evidence of non-access, evidence may be given that the mother was of bad character. The husband and wife had lived apart, she in London, he in Staffordshire, and the plaintiff was bom three years after the separation. Chief Justice Raymond- allowed evidence that the mother was of bad fame, to rebut the presumption of legitimacy, and the jury found the plaintiff to be illegitimate. Pendrell v. Pendrell, 2 Str. 925.
In the case at bar, after hearing all the evidence concerning the general character of the witness Snow, we think the government might properly introduce the evidence which was objected to. The circumstances thus proved were such as naturally excite in the mind a belief that a woman who would so conduct herself, would be more likely to commit the fact alleged against her, than if her deportment had been modest and discreet.
We all think that the objections made by the counsel for the defendant cannot prevail, and that the defendant must receive sentence in pursuance of the verdict.